Bloodworth, J.
In the police court of the city of Savannah the plaintiff in error was convicted of violating the following ordinance of the city: “Any person who shall, in the night or day *21disturb the peace and quiet of the city in any manner whatsoever, or shall be guilty of any riotous, disorderly, or improper conduct, or keep a disorderly house within the limits of the City of Savannah, such person shall, on conviction before the police court, be fined in a sum not exceeding one hundred dollars, or be imprisoned not exceeding thirty days, or both, at the 'discretion of the police court; each day’s keeping of a disorderly house to be considered a separate offense.” The case was carried by ceftiorari to the superior court, and in passing on it Judge Meldrim, after referring to this ordinance, said in his order: “The evidence of
Policeman Millikin was as follows: 'On the night of January 30, 1918, Officer Moerke and I had reports that D. D. Miles, a white man, was going to Celia Pritchard’s house, the latter being a negro woman.. On the night of January 30, 1918, we were informed that he was in the house. On going there we heard a graphophone playing, and very loud and boisterous talking inside. We knocked at the door, which was opened by Celia Pritchard. Going in, we passed through the parlor into the dining-room, where we found D. D. Miles, white” seated at the dining table, and'a negro woman sitting at the table with him. Miles had his hat and coat off and his collar was loose at the front. A half-pint bottle, of whisky partly filled was on the .table. There were two empty glasses, one by him and one by the negro woman. On his right side was a chair which had been vacated by Celia Pritchard, with- a drink of whisky in a glass before the vacant chair. We also found several empty half-pint bottles of whisky in the house.’. If this officer tells the truth (and for the purpose' of this certiorari I must assume that he does), it would seem that the plaintiff in certiorari was guilty of 'improper conduct’. The explanation of the plaintiff in certiorari, that, 'being fond of music,’ he sat down for a few minutes to listen to .the playing of the-instrument, when the officer arrested him, was not satisfactory to the recorder, and I am not prepared to say that the sentence of the recorder was without evidence-to sustain it. The certiorari is overruled.” The testimony recited above was supplemented by testimony to the same effect from an officer who assisted “in making a raid on the house of Celia Pritchard.” There is some evidence to support the judgment rendered in the police court, which finding is approved by -the judge of the superior court, and this court will not interfere.

Judgment affirmed.

Broyles, P. J., and Harwell, J., concur,